




Exhibit 10.2.4



FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “RSU Award Agreement”), dated as of [_______], 20[__]
(the “Date of Grant”), is made by and between OneMain Holdings, Inc., a Delaware
corporation (the “Company”), and [_______________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[______] restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.


2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be delivered to the Participant
pursuant to the terms of Section 3(b) hereof.


3. Vesting and Settlement.


(a) The RSUs shall become vested in full on [______________]; provided that the
Participant remains in continuous service as a member of the Company’s Board of
Directors through and has not given or received a notice of termination of such
service (except as provided in Section 3(b) as of, the date that the RSUs vest.
Notwithstanding the foregoing, in the event that the Participant’s service as a
member of the Board ends on account of the Participant’s death or Disability at
any time, all unvested RSUs not previously forfeited shall immediately vest on
such date service ends.


(b) In the event of the Participant’s resignation or termination of service as a
member of the Board (other than for Cause) on or after the Participant has
attained age 60 and completed at least 3 years of continuous service as a member
of the Board, then any unvested shares shall vest in accordance with Section
3(a).


(c) Unless the Participant has elected otherwise by timely executing a valid
deferral election in a form acceptable to the Company with respect to the RSUs
granted hereunder, the Shares subject to the RSUs shall become deliverable
hereunder (provided, that such delivery is otherwise in accordance with federal
and state securities laws) as soon as practicable following the date on which
they vest in accordance with Section 3(a) and in no event later than March 15 of
the year following the year in which they vest.


4. Restrictions.


(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and shall be subject to a risk of
forfeiture until they vest in accordance with Section 3(a) and any additional
requirements or restrictions contained in this RSU Award Agreement or in the
Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.


(b) Except as otherwise provided under the terms of the Plan or in Sections 3(a)
and 3(b) hereof, if the Participant’s service as a member of the Board is
terminated for any reason (the “Termination”), this RSU Award Agreement shall
terminate and all rights of the Participant with respect to RSUs that have not
vested shall immediately terminate. Except as otherwise provided under the terms
of the Plan or in Sections 3(a) and 3(b) hereof, the RSUs that are subject to
restrictions upon the date of termination shall be forfeited without payment of
any consideration, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs.


5. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
delivered following vesting of the Participant’s RSUs; provided, that with
respect to the period commencing on the Grant Date and ending on the date on
which the RSUs are no longer outstanding (whether due to delivery of Shares or
forfeiture of the RSUs), the Participant shall be eligible to receive: (a) an
amount equal to the product of (i) the number of Shares subject to outstanding
RSUs on the record date of any cash dividend made with respect to an outstanding
share of Common Stock, and (ii) fifty percent (50%) of the amount of the cash
dividend paid with respect to an outstanding share of Common Stock during such
period, which amount shall be paid to the Participant as soon as practicable
following the date such dividend is paid to the holders of shares of Common
Stock, but no later than forty-five (45) days following the end of the quarter
during which any such record date occurs (provided, that, for the avoidance of
doubt, such amount shall be paid even if the underlying RSUs cease to be
outstanding for any reason, including forfeiture, after the record date of such
dividend); and (b) an amount equal to the product of (i) the number of Shares
subject to the RSUs which become deliverable as a result of vesting pursuant to
Section 3(a) above and (ii) fifty percent (50%) of the

S-RSU Award Agreement
1
[__________]

--------------------------------------------------------------------------------



amount of cash dividends paid with respect to an outstanding share of Common
Stock with a record date during the period beginning on the Grant Date and
ending on the date on which such RSUs are delivered, which amount shall be paid
to the Participant on the date such Shares are delivered (provided, that, such
amount shall not be paid to the extent that any RSUs do not become vested and
Shares are not delivered). No interest or other earnings will be credited with
respect to such distributions.


6. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


7. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this RSU Award Agreement.


8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement be exempt from Section 409A of the Code
as short-term deferrals pursuant to Treasury Regulation Section 1.409A-1(b)(4),
and this RSU Award Agreement shall be interpreted and administered consistent
with such intent; provided, however, that to the extent this payments and
benefits under this RSU Award Agreement are subject to Section 409A of the Code,
the intent of the parties is that such payments and benefits comply with Section
409A of the Code and to the maximum extent permitted, this RSU Award Agreement
shall be interpreted and administered to be in compliance therewith. Each
payment and benefit hereunder shall constitute a “separately identified” amount
within the meeting of Treasury regulation §1.409A-2(b)(2).


9. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


10. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


11. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.


15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
Participant’s electronic signature of this RSU Award Agreement shall have the
same validity and effect as a signature affixed by the Participant’s hand.


17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other

S-RSU Award Agreement
2
[__________]

--------------------------------------------------------------------------------



consideration payable by the Participant to the Company or any of its Affiliates
under any other agreement or arrangement between the Participant and the Company
or any of its Affiliates; provided that any such set-off does not result in a
penalty under Section 409A of the Code.


[Signature Page Follows]







S-RSU Award Agreement
3
[__________]

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.


ONEMAIN HOLDINGS, INC.


By _____________________________


Print Name: ______________________


Title: ___________________________









S-RSU Award Agreement
4
[__________]

--------------------------------------------------------------------------------



The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT


Signature ______________________


[_________________]




Address: _______________________


_______________________

S-RSU Award Agreement
5
[__________]